

116 HR 3174 IH: To direct the Secretary of Defense to include questions regarding supremacism, extremism, and racism in the workplace and equal opportunity, command climate, and workplace and gender relations surveys administered by the Office of People Analytics of the Department of Defense.
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3174IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to include questions regarding supremacism, extremism, and
			 racism in the workplace and equal opportunity, command climate, and
			 workplace and gender relations surveys administered by the Office of
			 People Analytics of the Department of Defense.
	
 1.Questions in workplace surveys regarding supremacist, extremist, and racist activityThe Secretary of Defense shall include, in the workplace and equal opportunity, command climate, and workplace and gender relations surveys administered by the Office of People Analytics of the Department of Defense, questions regarding whether respondents have ever—
 (1)experienced or witnessed in the workplace— (A)supremacist activity;
 (B)extremist activity; or (C)racism; and
 (2)reported activity described in paragraph (1). 